COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-206-CV
 
 
 
IN 
THE INTEREST OF H.C.G., A MINOR CHILD
 
 
 
----------
 
FROM 
THE 325TH DISTRICT COURT OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
June 7, 2005 and June 22, 2005, we notified appellant, in accordance with rule 
of appellate procedure 42.3(c), that we would dismiss this appeal unless the 
$125 filing fee was paid.  See Tex. R. App. P. 42.3(c).  Appellant 
has not paid the $125 filing fee.  See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court’s order of July 21, 1998,2 we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 43.4.
   
   
                                                                  PER 
CURIAM
  
 
PANEL 
D: DAUPHINOT, HOLMAN, and GARDNER, JJ.
 
DELIVERED: 
July 21, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged In Civil Cases In The Supreme 
Court And The Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).